                       Case 18-11145-LSS                     Doc 585           Filed 11/02/18             Page 1 of 11


2 2      4     6       6       6        6        6       6     6     6     6   6    6                         6          6         6      6       6    2
                                                     UNITED STATES BANKRUPTCY COURT
                                                      FOR THE DISTRICT OF DELAWARE

 In re       The Rockport Company, LLC, et al.                                                                 Case No.:         18 - 11145 (LSS)
                                                                                                       Reporting Period:          September 2018

                                                     MONTHLY OPERATING REPORT
                                         For the Period September 1, 2018 through September 30, 2018

                                                                                                                                         Affidavit /
                                                                                                     Document          Explanation      Supplement
 REQUIRED DOCUMENTS                                                                 Form No.         Attached           Attached         Attached
 Schedule of Cash Receipts and Disbursements                                         MOR-1              ✓
    Bank Reconciliation (or copies of debtor's bank reconciliations)                MOR-1a                                   ✓
    Schedule of Professional Fees Paid                                              MOR-1b               ✓
    Copies of bank statements                                                                                                ✓
    Cash disbursements journals                                                                          ✓
 Statement of Operations                                                             MOR-2               ✓
 Balance Sheet                                                                       MOR-3               ✓
 Status of Postpetition Taxes                                                        MOR-4               ✓
    Copies of IRS Form 6123 or payment receipt                                                                               ✓
    Copies of tax returns filed during the period                                                                            ✓
 Summary of Unpaid Postpetition Debts                                                MOR-4
    Listing of aged accounts payable                                                 MOR-4               ✓
 Accounts Receivable Reconciliation and Aging                                        MOR-5               ✓
 Debtor Questionaire                                                                 MOR-5               ✓




 I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowled
 and belief.


  /s/ Paul Kosturos                                                                                                    11/1/2018
 Signature of Authorized Individual*                                                                                  Date


  Paul Kosturos                                                                                                        Restructuring Officer
 Print Name of Authorized Individual                                                                                  Title of Authorized Individual

 *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
 is a partnership; a manager or member if debtor is a limited liability company.
                   Case 18-11145-LSS                 Doc 585     Filed 11/02/18           Page 2 of 11


2 2          12           14                    14             14              14              14               14          2
  In re The Rockport Company, LLC, et al.                                      Case No.:       18 - 11145 (LSS)
                                                                       Reporting Period:         September 2018

                                 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                 For the Period September 1, 2018 through September 30, 2018

                                                                             Current
  Cash Flow Summary                                                          Month                        Accumulated

  Beginning Cash Balance                                                     60,839,728                       5,802,968

  Receipts
        Operations Receipts                                                            -                     59,001,126
        Other Receipts                                                          (140,108)                   136,253,183
        DIP Proceeds                                                                   -                      9,500,000
        Total Cash Receipts                                                     (140,108)                   204,754,309

  Disbursements
        Merchandise Disbursements                                                      -                      (4,954,987)
        Rent, Utilities & Occupancy                                              (26,702)                     (2,241,689)
        Payroll, Payroll Taxes, and Benefits                                     (24,965)                    (14,038,739)
        Freight, WH & Distribution                                                     -                      (4,666,762)
        Taxes                                                                   (469,380)                     (1,888,705)
        IT                                                                             -                      (3,013,350)
        Capex                                                                          -                         (15,447)
        Other Operating                                                         (150,369)                     (2,353,811)
        Interest / Fees Paid                                                           -                        (624,117)
        Reorganization Related - Prepetition Vendor Payments                           -                     (26,790,109)
        Reorganization Related - Professional Fees                              (674,305)                     (6,685,322)
        Reorganization Related - DIP Interest / Fees                                   -                      (2,704,955)
        Reorganization Related - Cure Costs                                     (763,825)                     (4,808,594)
        Revolver Paydown                                                               -                     (56,077,403)
        DIP Proceeds                                                                   -                     (30,000,000)
        UST Fees                                                                       -                        (280,592)
        Total Cash Disbursements                                              (2,109,545)                  (161,144,583)

  Debtors Net Cash Flow                                                       (2,249,653)                    43,609,726

  From / (To) Non-Debtors                                                              -                      9,177,381

  Net Cash Flow                                                               (2,249,653)                    52,787,107

  Ending Cash Balance                                                        58,590,075                      58,590,075




                                                                                                                 MOR-1
                Case 18-11145-LSS           Doc 585    Filed 11/02/18     Page 3 of 11


2 2          12           14                 14               14             14               14          2
  In re The Rockport Company, LLC, et al.                     Case No.:      18 - 11145 (LSS)
                                                      Reporting Period:        September 2018

                   DEBTORS SCHEDULE OF DISBURSEMENTS BY LEGAL ENTITY
                      For the Period September 1, 2018 through September 30, 2018

                                                                                           Total
                        Disbursements by Debtor                            Case #      Disbursements
   The Rockport Company, LLC [1]                                          18-11145          (1,534,487)
   Rockport Blocker, LLC                                                  18-11146                   -
   The Rockport Group Holdings, LLC                                       18-11147                   -
   TRG 1-P Holdings, LLC                                                  18-11148                   -
   TRG Intermediate Holdings, LLC                                         18-11149                   -
   TRG Class D, LLC                                                       18-11150                   -
   The Rockport Group, LLC                                                18-11151                   -
   Drydock Footwear, LLC                                                  18-11152                   -
   DD Management Services LLC                                             18-11153                   -
   Rockport Canada ULC                                                    18-11154            (575,058)
  Total Disbursements by Debtor                                                             (2,109,545)




                                                                                               MOR-1
                     Case 18-11145-LSS                  Doc 585          Filed 11/02/18          Page 4 of 11


2 2          12           14                       14                 14               14                  14               14             2
  In re The Rockport Company, LLC, et al.                                              Case No.:           18 - 11145 (LSS)
                                                                               Reporting Period:             September 2018

             DEBTORS STATEMENT WITH RESPECT TO BANK RECONCILIATIONS, BANK STATEMENTS
                                    AND CASH DISBURSEMENTS JOURNAL
                           For the Period September 1, 2018 through September 30, 2018


  Bank Account Reconciliations & Cash Disbursements Journals
  The Debtors affirm that bank reconciliations are prepared for all open and active bank accounts on a monthly basis.
  The Debtors affirm that within its financial accounting systems, check registers and/or disbursements journals are maintained for each
  disbursement account.


  Bank Statements
  The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors.


  Closed Bank Accounts
  The Debtors affirm that the following bank account(s) were closed during the current reporting period.
                 Account #                          Bank / Institution                       Description                Date Closed
  XXXX-3388                                Citizens Bank                         DIP Indemnification Account                10/25/2018
  XXXX-1337                                Citizens Bank                         Cash Collateral Account                    10/25/2018

  Opened Bank Accounts
  The Debtors affirm that no bank account(s) were opened during the current reporting period.




                                                                                                                               MOR-1
                      Case 18-11145-LSS                   Doc 585        Filed 11/02/18           Page 5 of 11


2 2                    31                             8                     8                         16                                    2
  In re The Rockport Company, LLC, et al.                                                              Case No.:      18 - 11145 (LSS)
                                                                                               Reporting Period:      September 2018

                                                    BANK RECONCILIATIONS
                                    For the Period September 1, 2018 through September 30, 2018


  The Debtor attests that all bank accounts are reconciled on a monthly basis as part of the monthly close process. Below is the
  account balance as of 9/28/18:

  Debtor Bank Accounts
                                                                                                  Balance as of
                           Bank                   Acct No.          Purpose of Funds             9/28/18 (USD)        CUR
         Citizens Bank                              1329     Operating Account                            593,876     USD
         Citizens Bank                              1398     Payroll Account                                    1     USD
         Citizens Bank                              1533     Inactive                                      18,280     USD
         Citizens Bank                              2499     Note Funding Account                           3,366     USD
         Bank of America                            5178     Wholesale Lockbox Account                        -       USD
         Citizens Bank                              5425     Controlled Disbursement Account                  -       USD
         HSBC Bank N.A.                             5548     Retail Cash Account                              -       USD
         HSBC Bank N.A.                             5556     Inactive                                         -       USD
         HSBC Bank N.A.                             6234     Distributor Payment Account                   35,312     USD
         Bank of America                            8051     Primary Collections Account                  952,234     USD
         Bank of America                            8917     Main Disbursement Account                 54,804,982     USD
         Bank of America                            0373     Inactive                                       1,671     USD
         US Debtor Accounts                                                                            56,409,722     USD
         HSBC Bank Canada                           4001     Canadian Operating Account                 2,834,633     CAD
         HSBC Bank Canada                           4002     Inactive                                      15,691     CAD
         HSBC Bank Canada                           4070     USD Disbursement Account                      17,048     USD
         HSBC Bank Canada                           246C     Canadian Lockbox Account                         -       CAD
         Canada Debtor Accounts                                                                         2,871,849     CAD
         Total Debtor Bank Balance                                                                     58,684,274     USD
         Outstanding Checks                                                                                94,199     USD
         Book Balance                                                                                  58,590,075     USD



  Checks Outstanding
       The Rockport Company, LLC                                                                           93,891 USD
       Rockport Canada ULC                                                                                    389 CAD
         Total                                                                                             94,199 USD




                                                                                                                                   MOR-1a
                         Case 18-11145-LSS                         Doc 585           Filed 11/02/18               Page 6 of 11

2 2             18                                               14                                                              14              14         2
  In re The Rockport Company, LLC, et al.                                                                         Case No.:       18 - 11145 (LSS)
                                                                                                          Reporting Period:        September 2018

                                                 SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                   For the Period September 1, 2018 through September 30, 2018

                                                                       Amount Paid This Period                Cumulative Amount Paid Since Petition Date
                   Professional                  Docket         Fees          Expenses           Total           Fees         Expenses          Total
        Alvarez & Marsal North America, LLC        106            336,564          25,780          362,343       1,239,646         81,284       1,320,930
        Borden, Ladner & Gervais LLP               103                -               -                -           389,132         66,353         455,485
        Cooley LLP                                 173             91,132           2,700           93,832         382,382         11,327         393,709
        Deloitte Tax LLP                           296                -               -                -               -              -               -
        Houlihan Lokey Capital Inc.                105                -               -                -               -              -               -
        HYPERAMS, LLC                              118              5,171             -              5,171          96,101          1,334          97,435
        Prime Clerk LLC                            104             31,250          11,903           43,153         146,186        225,181         371,367
        Province, Inc.                             174                -               -                -           168,969          1,818         170,787
        Richards, Layton & Finger P.A.             102                -               -                -           717,967         31,035         749,002
        Whiteford, Taylor & Preston LLC            175             40,066             383           40,449         130,303          3,675         133,978
        Total                                                     504,183          40,766          544,949       3,270,686        422,007       3,692,693



                                  Professional                                           Role
        Alvarez & Marsal North America, LLC        106                      Debtor Interim CFO & COO and Financial Advisor
        Borden, Ladner & Gervais LLP               103                      Debtor Canadian Legal Counsel
        Cooley LLP                                 173                      UCC Legal Counsel
        Deloitte Tax LLP                           296                      Debtor Tax Provider
        Houlihan Lokey Capital Inc.                105                      Debtor Investment Banker & Financial Advisor
        HYPERAMS, LLC                              118                      Debtor Liquidation Consultant
        Prime Clerk LLC                            104                      Debtor Administrative Advisor
        Province, Inc.                             174                      UCC Financial Advisor
        Richards, Layton & Finger P.A.             102                      Debtor Bankruptcy Counsel
        Whiteford, Taylor & Preston LLC            175                      UCC Local Legal Counsel




                                                                                                                                                  MOR-1b
                                                                 Case 18-11145-LSS                         Doc 585                Filed 11/02/18              Page 7 of 11
2       2                                            38                 14                                                                          14                 14                14
    In re The Rockport Company, LLC, et al.                                                                                                                                                           Case No.:        18 - 11145 (LSS)
                                                                                                                                                                                              Reporting Period:        September 2018

                                                                                             STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                             For the Period September 1, 2018 through September 30, 2018


                                     Debtor Case Number:      18-11145          18-11146      18-11147       18-11148                  18-11149           18-11150            18-11151            18-11152         18-11153        18-11154
                                                            The Rockport        Rockport    The Rockport     TRG 1-P                     TRG             TRG Class D,       The Rockport          Drydock             DD           Rockport
                                          Debtor Entity:
                                                           Company, LLC       Blocker, LLC Group Holdings, Holdings, LLC             Intermediate           LLC             Group, LLC         Footwear, LLC      Management     Canada ULC

          Net Sales                                                    -                 -                  -                 -                 -                  -                 -                     -              -                   -
          Cost of Sales                                                -                 -                  -                 -                 -                  -                 -                     -              -                   -
          Gross Profit                                                 -                 -                  -                 -                 -                  -                 -                     -              -                   -
       Expenses:
          Selling, General and Administrative Expenses             36,886                -                  -                 -                 -                  -                 -                     -              -           (200,000)
          Restructuring Charges
            Legal Expenses [1]                                         -                 -                  -                 -                 -                  -                 -                     -              -                   -
            Consulting Expenses [1]                                    -                 -                  -                 -                 -                  -                 -                     -              -                   -
          Loss from Operations                                     (36,886)              -                  -                 -                 -                  -                 -                     -              -               200,000

       Other Income (Expense):
           Other Income, net                                           -                 -                  -                 -                 -                  -                 -                     -              -                   -
           Interest Expense                                            -                 -                  -                 -                 -                  -                 -                     -              -                   -
           Total Other Income, Net                                     -                 -                  -                 -                 -                  -                 -                     -              -                   -
           Loss Before Income Tax Provision                        (36,886)              -                  -                 -                 -                  -                 -                     -              -               200,000
           Provision for Income Tax                                    -                 -                  -                 -                 -                  -                 -                     -              -                   -
           Net Loss                                                (36,886)              -                  -                 -                 -                  -                 -                     -              -               200,000
           Other Comprehensive Loss                                    -                 -                  -                 -                 -                  -                 -                     -              -                   -
           Comprehensive Loss                                      (36,886)              -                  -                 -                 -                  -                 -                     -              -               200,000

           Note:
            [1] Due to the Sale transaction in August, The Debtor and the new buyer are still working through the close accounting. As such, the P&L does not currently reflect the Legal & Consulting Expenses.




                                                                                                                                                                                                                                            MOR-2
                                                               Case 18-11145-LSS                       Doc 585           Filed 11/02/18               Page 8 of 11
2 2                                                           46             14                                                              14             14            14
  In re The Rockport Company, LLC, et al.                                                                                                                                             Case No.:         18 - 11145 (LSS)
                                                                                                                                                                              Reporting Period:         September 2018

                                                                                                          BALANCE SHEET
                                                                                                        As of September 30, 2018


     ($ in 000's)
                                           Debtor Case Number:        18-11145        18-11146       18-11147       18-11148         18-11149       18-11150       18-11151    18-11152             18-11153       18-11154
                                                                    The Rockport      Rockport     The Rockport     TRG 1-P            TRG        TRG Class D,   The Rockport  Drydock                 DD          Rockport
                                                 Debtor Entity:
                                                                   Company, LLC     Blocker, LLC      Group       Holdings, LLC    Intermediate       LLC        Group, LLC Footwear, LLC          Management    Canada ULC

                                 Assets
     Current Assets
        Cash and cash equivalents                                  $      55,400    $        -     $        -     $         -      $        -     $        -     $         18    $             2   $       -    $           2,225
        Accounts receivable, net of allowance for doubtful                 1,640             -              -               -               -              -              -                -               -                  -
        Inventory                                                            -               -              -               -               -              -              -                -               -                  -
        Other assets and prepaid expenses                                    259             -              -               -               -              -              -                -               -                1,585
     Total Current Assets                                                 57,299             -              -               -               -              -               18                  2           -                3,810

        Intercompany Receivables                                          89,447             -              -               -               -              -         159,774            46,261             -                4,636
        Investment in Subsidiaries                                           -               -              -               -               -              -             -                 -               -                  -
        Property, equipment and software, net                                -               -              -               -               -              -             332               -               -                  -
        Intangible asset, net                                                876             -              -               -               -              -          88,964               -               -                  -
        Goodwill, net                                                        -               -              -               -               -              -             -                 -               -                  -
     Total Assets                                                  $     147,622    $        -     $        -     $         -      $        -     $        -     $   249,089     $      46,262     $       -    $           8,446

                    Liabilities and Member's Equity
     Liabilities Not Subject to Compromise (Post-Petition)
        Accounts payable                                         $         2,202    $        -     $        -     $         -      $        -     $        -     $        -      $         -       $       -    $            767
        Accrued expenses and other current liabilities                       -               -              -               -               -              -              -                -               -                 -
        Intercompany Payables                                                -               -              -               -               -              -              -                -               -                 -
        Long Term Debt                                                       -               -              -               -               -              -              -                -               -                 -
        Capital Lease Obligations                                            -               -              -               -               -              -              -                -               -                 -
        Other liabilities                                                    -               -              -               -               -              -              -                -               -                 -
     Total Liabilities Not Subject to Compromise (Post-Petition)           2,202             -              -               -               -              -              -                -               -                 767

     Liabilities Subject to Compromise (Pre-Petition)
        Accounts payable                                                   3,099             -              -               -               -              -             -                 -               -                  -
        Accrued expenses and other current liabilities                     3,106             -              -               -               -              -            (162)              -               -                1,152
        Intercompany Payables                                            237,609             -              -               -               -              -          38,833            12,884             -               10,791
        Long Term Debt                                                       -               -              -               -               -              -         160,288               -               -                  -
        Capital Lease Obligations                                          2,277             -              -               -               -              -             -                 -               -                  -
        Other liabilities                                                  1,261             -              -               -               -              -          53,630                 (6)           -                   77
     Total Liabilities Subject to Compromise (Pre-Petition)              247,352             -              -               -               -              -         252,588            12,878             -               12,020


     Member's Equity
       Capital                                                          (188,795)            -              -               -               -              -              -                -               -                  -
       Note receivable from member                                           -               -              -               -               -              -              -                -                                  -
       Accumulated Deficit                                                   -               -              -               -               -              -              -                -               -                  -
       Accumulated other comprehensive loss                               86,864             -              -               -               -              -           (3,499)          33,385                             (4,341)
       Total member's equity                                            (101,931)            -              -               -               -              -           (3,499)          33,385             -               (4,341)

        Total liabilities and member's equity                      $     147,622    $        -     $        -     $         -      $        -     $        -     $   249,089     $      46,262     $       -    $           8,446

                                                                                                                                                                                                                MOR - 3
                                                              Case 18-11145-LSS                    Doc 585                Filed 11/02/18         Page 9 of 11
2 2                       38                                  14                                                                 14             14             14
  In re The Rockport Company, LLC, et al.                                                                                                                                           Case No.:         18 - 11145 (LSS)
                                                                                                                                                                            Reporting Period:         September 2018

                                                                                                        BALANCE SHEET
                                                                                                       As of the Petition Date


     ($ in 000's)
                                   Debtor Case Number:       18-11145        18-11146      18-11147       18-11148             18-11149      18-11150        18-11151           18-11152          18-11153        18-11154
                                                           The Rockport      Rockport    The Rockport     TRG 1-P                TRG        TRG Class D,   The Rockport         Drydock              DD           Rockport
                                           Debtor Entity:
                                                          Company, LLC     Blocker, LLC Group Holdings, Holdings, LLC        Intermediate      LLC         Group, LLC        Footwear, LLC       Management     Canada ULC

                            Assets
     Current Assets
        Cash and cash equivalents                         $        4,818   $        -    $         -      $           -     $          -    $        -     $          18      $              2   $       -     $          1,044
        Accounts receivable, net of allowance for
                                                                24,189              -              -                  -                -             -                -                  -               -                4,880
        doubtful accounts
        Inventory                                               53,091              -              -                  -                -             -               -                   -               -               17,986
        Other assets and prepaid expenses                        2,890              -              -                  -                -             -               200                 -               -                2,889
     Total Current Assets                                       84,988              -              -                  -                -             -               218                     2           -               26,799

        Intercompany Receivables                                60,298              -              -                  -                -             -          108,614               46,551             -                1,522
        Investment in Subsidiaries                                 -                -              -                  -                -             -              -                    -               -                  -
        Property, equipment and software, net                   52,082              -              -                  -                -             -              409                  -               -                4,303
        Intangible asset, net                                  (12,106)             -              -                  -                -             -           88,833                  -               -                    0
        Goodwill, net                                              -                -              -                  -                -             -              -                    -               -                  -
     Total Assets                                         $    185,262 $            -    $         -      $           -     $          -    $        -     $    198,074       $       46,553     $       -     $         32,624

               Liabilities and Member's Equity
     Current Liabilities
        Current portion of capital lease obligation       $        702     $        -    $         -      $           -     $          -    $        -     $          -    $             -       $       -     $            -
        Current portion of long term debt                        2,388              -              -                  -                -             -                -                  -               -                  -
        Accounts payable                                        49,342              -              -                  -                -             -                -                  -               -                1,009
        Accrued expenses and other current liabilities          10,991              -              -                  -                -             -                (56)               -               -                  929
     Total Current Liabilities                                  63,423              -              -                  -                -             -                (56)               -               -                1,938

        Intercompany Payables                                  134,432              -              -                  -                -             -              -                 13,047             -               28,399
        Long term debt, net                                     56,187              -              -                  -                -             -          177,588                  -               -                  -
        Obligations under capital lease, net of current
                                                                                    -              -                  -                -             -                                                   -
        portion                                                 14,736                                                                                              -                    -                                  -
        Other liabilities                                        4,069              -              -                  -                -             -           19,265                   (6)            -                   78
     Total Liabilities                                         272,847              -              -                  -                -             -          196,797               13,041             -               30,415

     Member's Equity
       Capital                                                (170,036)             -              -                  -                -             -                -                  -               -                  -
       Note receivable from member                             (22,050)             -              -                  -                -             -                -                  -               -                  -
       Accumulated Deficit                                     104,501              -              -                  -                -             -              1,278             33,523             -                2,257
       Cumulative Translation Adjustment                           -                -              -                  -                -             -                -                  -               -                  -
       Accumulated other comprehensive loss                        -                -              -                  -                -             -                -                  (11)            -                  (48)
       Total member's equity                                   (87,585)             -              -                  -                -             -              1,278             33,512             -                2,209

        Total liabilities and member's equity             $    185,262     $        -    $         -      $           -     $          -    $        -     $    198,074       $       46,553     $       -     $         32,624

                                                                                                                                                                                                              MOR - 3
                             Case 18-11145-LSS                            Doc 585               Filed 11/02/18                   Page 10 of 11


 3 3                                                                      14                                                                          14              14
In re TThe Rockport Company, LLC, et al.                                                                                          Case No.:            18 - 11145 (LSS)
                                                                                                                          Reporting Period:             September 2018

                                                                   STATUS OF POSTPETITION TAXES
                                                        For the Period September 1, 2018 through September 30, 2018


    The Debtor attests that, to the best of their knowledge, the Debtor entities have filed all necessary federal, state and local tax returns and made all required post petition
    tax payments inconnection therewith on a timely basis or have promptly remediated any late filings or payments that may have occurred due to unintentional oversight.
    Below is the estimated Tax Liabilities balance as of 9/30/18:

                                                                                                                                                                    Ending Tax
                                                                                                                                                                      Liability
    Federal

         Withholding - United States                                                                                                                                          -
         Withholding Canada - Employee                                                                                                                                        -
         Withholding Canada - Employer                                                                                                                                        -
         FICA - Employee                                                                                                                                                      -
         FICA - Employer                                                                                                                                                      -
         Unemployment                                                                                                                                                         -
         Income                                                                                                                                                         1,794,393
         Other: Employee Taxes                                                                                                                                                -
           Total Federal                                                                                                                                                1,794,393

    State and Local
         Withholding - United States                                                                                                                                           -
         Province Taxes - Employee                                                                                                                                             -
         Province Taxes - Employer                                                                                                                                             -
         Sales:
          USA                                                                                                                                                              72,960
          Canada [1]                                                                                                                                                   (1,272,712)
         Excise                                                                                                                                                               -
         Unemployment [2]                                                                                                                                                (187,000)
         Personal Property                                                                                                                                                    336
         Other:_Business Lic                                                                                                                                                  -
         Other: Canada Taxes                                                                                                                                                  -
           Total State and Local                                                                                                                                       (1,386,416)
    Total                                                                                                                                                                 407,977

    Note:
     [1] Rockport is under audit from the Canadian Revenue Agency and collection of Income Tax Credits are yet to be determined
    [2] Approximate $197,000 credit from the state of Massachusetts less approximately $10,000 estimated outstanding SUI payments to other state taxing jurisdictions




                                                             SUMMARY OF UNPAID POSTPETITION DEBTS
                                                        For the Period September 1, 2018 through September 30, 2018

                              Account                                 Current               0-30              31-60              61-90             Over 90             Total
    AP - The Rockport Company, LLC                                       2,201,743                 -                  -                  -                   -          2,201,743
    AP - Rockport Canada ULC                                               767,000                 -                  -                  -                   -            767,000
    Taxes - The Rockport Company, LLC                                          -                   -                  -                  -                   -                -
    Taxes - Rockport Canada ULC                                                -                   -                  -                  -                   -                -
    Accrued Personell - The Rockport Company, LLC                              -                   -                  -                  -                   -                -
    Accrued Personell - Rockport Canada ULC                                    -                   -                  -                  -                   -                -
    Accrued Professional Fees - The Rockport Company, LLC                  750,000                 -                  -                  -                   -            750,000
    Accrued Professional Fees - Rockport Canada ULC                            -                   -                  -                  -                   -                -
    Total Postpetition Debts                                             3,718,743                 -                  -                  -                   -          3,718,743




                                                                                                                                                                           MOR-4
                          Case 18-11145-LSS                             Doc 585               Filed 11/02/18                 Page 11 of 11

2 2 2                                                                                                        12                                        12            12         2
  In re The Rockport Company, LLC, et al.                                                                                             Case No.:          18 - 11145 (LSS)
                                                                                                                              Reporting Period:        September 2018

                                                        ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
                                                         For the Period September 1, 2018 through September 30, 2018


     ($ in 000's)
     Accounts Receivable Aging                           Current           0-30            31-60        61-90           Over 90    AR Aging       Adj & Reserve     Total AR
         The Rockport Company, LLC                              886               -             886                17        332         2,121              (481)       1,640
         Rockport Blocker, LLC                                  -                 -             -                 -          -             -                 -            -
         The Rockport Group Holdings, LLC                       -                 -             -                 -          -             -                 -            -
         TRG 1-P Holdings, LLC                                  -                 -             -                 -          -             -                 -            -
         TRG Intermediate Holdings, LLC                         -                 -             -                 -          -             -                 -            -
         TRG Class D, LLC                                       -                 -             -                 -          -             -                 -            -
         The Rockport Group, LLC                                -                 -             -                 -          -             -                 -            -
         Drydock Footwear, LLC                                  -                 -             -                 -          -             -                 -            -
         DD Management Services LLC                             -                 -             -                 -          -             -                 -            -
         Rockport Canada ULC                                    -                 -             -                 -          -             -                 -            -
        Total Postpetition Debts                                886               -             886               17         332         2,121              (481)       1,640




                                                                         DEBTOR QUESTIONNAIRE
                                                         For the Period September 1, 2018 through September 30, 2018

                                                                                                                                                      Yes             No

     1) Have any assets been sold or transferred outside the normal course of business this
       rreporting period? If yes, provide an explanation below.                                                                                                        ✓
        Explanation:                                                                        .
     2) Have any funds been disbursed from any account other than a debtor in possession
        account this reporting period? If yes, provide an explanation below.                                                                                           ✓
        Explanation:                                                                     .
     3) Have all postpetition tax returns been timely filed? If no, provide an explanation below.
                                                                                                                                                       ✓
        Explanation:                                                                           .
     4) Are workers compensation, general liability and other necessary insurance coverages
        in effect? If no, provide an explanation below.                                                                                                                ✓
        Explanation: Following the sale of substantially all of the Debtors’ assets, the Debtors no longer
        maintain any employees or have any business operations. Accordingly, the Debtors have cancelled
        such applicable insurance policies..
     5) Has any bank account been opened during the reporting period? If yes, provide
        documentation identifying the opened account(s). If an investment account has been
                                                                                                                                                                       ✓
        opened, provide the required documentation pursuant to the Delaware Local Rule
        4001-3.




                                                                                                                                                                       MOR-5
